                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                        Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER RE JOINT LETTER
                                   9
                                         SINCO ELECTRONICS (DONGGUAN)                       Re: Dkt. No. 154
                                  10     CO. LTD., et al.,
                                  11                    Defendants.

                                  12          The parties filed a joint letter on March 11, 2019. Good cause appearing the court resolves
Northern District of California
 United States District Court




                                  13   the issues as follows:

                                  14          1. Ng’s production of documents responsive to request number 14 from the Dell Vostro

                                  15              and Microsoft laptop computers: Mr. Ng shall provide, within seven (7) calendar days

                                  16              of this order, a declaration describing in detail the forensic search conducted on the two

                                  17              computers in question.

                                  18          2. Tjoa’s production in response to various requests: Defense counsel forthwith shall

                                  19              provide whatever technical assistance is necessary for Plaintiff’s counsel to view the

                                  20              documents, including all meta data, attachments, and all parent-child relationships

                                  21              among the documents and/or attachments.
                                              3. Xingke Employee Depositions: The parties shall meet and confer and agree upon a
                                  22
                                                  schedule for any Xingke employee depositions sought by Sinco, and file it with the
                                  23
                                                  court on or before Monday, March 18, 2019.
                                  24
                                              4. Blanket two (2) week extension: The court rejects this stipulation. All extensions of
                                  25
                                                  discovery responses must be agreed upon separately for each set of discovery demands.
                                  26
                                              5. Further resolutions by meet and confer: With respect to all future agreements on
                                  27
                                                  discovery, the parties shall put their agreements in the form of a stipulation and present
                                  28
                                   1             it to the court for approval.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 13, 2019

                                   4                                             ______________________________________
                                                                                 JOSEPH C. SPERO
                                   5                                             Chief Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
